Citation Nr: 0022805	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1976 to September 
1988.

An RO rating decision in January 1990 denied the veteran's 
claim for service connection for a psychiatric disability, on 
the basis that an anxiety disorder with depression was not 
shown to have been incurred in or aggravated during military 
service.  The veteran was notified of this decision, and he 
did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions that determined that there was no 
new and material evidence to reopen the veteran's claim for 
service connection a psychiatric disability, to include 
obsessive compulsive disorder and major depression.  The 
veteran submitted a notice of disagreement in October 1997, 
and the RO issued a statement of the case in December 1998.  
The veteran submitted a substantive appeal in February 1999.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1990, service 
connection for a psychiatric disability was denied.

2.  Some of the evidence received since the 1990 RO denial of 
service connection for a psychiatric disability has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has submitted competent evidence tending to 
show manifestations of overwhelming stress in service, a 
continuity of symptomatology of major depression post-
service, and a causal nexus.


CONCLUSIONS OF LAW

1.  The unappealed 1990 RO decision, denying service 
connection for a psychiatric disability, was final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.129 (1990).

2.  Evidence submitted since the unappealed 1990 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether New and Material Evidence has been
Submitted to Reopen the Claim

(i)  Factual Background

The veteran had fourteen years of active service from June 
1976 to September 1988.

Service medical records at the time of the veteran's 
enlistment examination in February 1976 show normal 
neurologic and psychiatric systems.

Service medical records in February 1986 show that the 
veteran was referred to the psychiatric clinic for evaluation 
of irritable bowel and gastritis.  The examiner noted no 
evidence of psychosis, neurosis, or organic brain disease.  
The examiner noted that the veteran viewed his illness as a 
reaction to stress, and that the veteran's position as a 
recruiter resulted in overwhelming stress which the veteran 
was unable to handle and tolerate.  The examiner also noted 
that psychological intervention could be marginally helpful 
in allowing the veteran to ventilate and learn stress 
management, but that it was highly unlikely that the 
veteran's gastrointestinal problem would decrease and improve 
as long as the veteran was a recruiter.  The veteran was 
diagnosed with psychogenic pain disorder, compulsive 
personality traits, and irritable bowel syndrome gastritis.

A "Report of Medical History" completed by the veteran in 
May 1988 noted that the veteran has had depression or 
excessive worry.  The examiner noted that the veteran started 
seeing a physician in the mental health clinic to deal with 
his problems.

Service medical records at the time of the veteran's 
separation examination in May 1988 show normal neurologic and 
psychiatric systems.

The evidence of record at the time of the January 1990 RO 
rating decision consisted primarily of a few service medical 
records; post-service medical records in September 1989, 
showing a diagnosis of major depression with mixed emotional 
features; and a December 1989 report of VA examination, 
showing a diagnosis of anxiety disorder, not otherwise 
specified, with depression.
 
Evidence submitted since the January 1990 RO rating decision 
includes additional service medical records-i.e., a 1986 
psychological evaluation, noting manifestations of 
overwhelming stress.  The evidence submitted also includes 
post-service medical records showing a 1992 diagnosis of 
adjustment disorder with depressed mood and a 1994 diagnosis 
of major depression; VA hospital records showing 
participation in a substance abuse treatment program in 1995 
and a diagnosis of major depression; a report of VA 
examination in 1995, showing a diagnosis of generalized 
anxiety disorder; a report of VA psychological evaluation in 
1996, indicating that the veteran appeared clinically 
depressed; a 1998 medical statement from the veteran's 
treating physician, indicating treatment for an obsessive-
compulsive disorder since 1998; 1998 diagnoses of obsessive-
compulsive disorder and depression, secondary to 
gastrointestinal problems; and a 1999 medical evaluation by 
the veteran's treating physician, indicating the following:  
(1) that the veteran's clinical picture was quite complex, 
with features of major depression, obsessive-compulsive 
disorder, anxiety disorder, and substance abuse disorder; (2) 
that the veteran became "unstrung" with the additional 
responsibilities of becoming a recruiter in service, and 
overwhelmed by the stress of a new family and by the 
complexity of managing the situation; (3) that the veteran 
has had chronic and recurrent adjustment problems since then; 
and (4) that the veteran was diagnosed with anxiety disorder, 
not otherwise specified, with obsessive-compulsive symptoms 
and with depressive disorder, not otherwise specified, and 
stress-related physiological response affecting irritable 
bowel syndrome, and with cocaine abuse disorder.  Additional 
evidence received in 1999 reflects that the veteran has been 
awarded Social Security disability benefits.

(ii)  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1990 decision, denying 
service connection for a psychiatric disability, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

At the time of the 1990 RO rating decision, medical evidence 
was lacking to support the conclusion that the veteran's 
psychiatric disability was incurred in or aggravated by 
service, and there was no other basis to support an award of 
service connection.  The evidence added to the record after 
the 1990 RO rating decision includes additional service 
medical records showing a psychological evaluation in service 
and manifestations of overwhelming stress, the continuity of 
symptomatology of major depression post-service, and a 
February 1999 medical evaluation that provides a more 
complete picture of the circumstances surrounding the origin 
of a veteran's psychiatric disability and a causal nexus to 
service. This evidence must be considered to fairly evaluate 
the merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
January 1990 RO rating decision, the application to reopen 
the claim for service connection for a psychiatric disability 
is granted.

B.  Whether the Claim as Reopened is Well Grounded
  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim, as reopened, is well grounded; that is, that 
the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records show that the veteran underwent a 
psychological evaluation in service in 1986, which indicated 
that he was unable to handle and tolerate the overwhelming 
stress from his position as a recruiter in service.  Records 
also show that the veteran was diagnosed with major 
depression in September 1989, approximately one year and 9 
days following his discharge from service, and that he had 
first been screened for medical treatment three weeks 
earlier. For purposes of well-groundedness, the evidence of 
record is presumed true and supports a finding that 
manifestations of overwhelming stress were noted in service.

As to a medical opinion on nexus, the February 1999 medical 
evaluation by the veteran's treating physician indicated that 
the veteran's clinical picture was quite complex, and that 
the veteran had become "unstrung" in service with the 
additional responsibilities of becoming a recruiter and of 
having a new family, as reported by the veteran, and that the 
veteran has had chronic and recurrent adjustment problems 
since then.  In addition, post-service medical records show a 
continuity of symptomatology of major depression since 
approximately one year after the veteran's discharge from 
service.  For purposes of well-groundedness, the Board finds 
that the evidence of record tends to show a continuity of 
symptomatology post-service and a causal nexus.  See, e.g., 
Hodges v. West, 13 Vet. App. 287, as amended (2000).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for a 
psychiatric disability. As such, the claim is well grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened by new and material 
evidence and is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The veteran's claim for service connection for a psychiatric 
disability is plausible and therefore well grounded.  
However, having found that his claim is plausible does not 
end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Reports of medical evaluations of the veteran that were used 
by SSA to award disability benefits have not been obtained, 
and they should be.  The United States Court of Appeals for 
Veterans Claims has held that when VA is put on notice of the 
existence of relevant SSA records, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

As noted by the veteran's treating physician in the February 
1999 medical evaluation, the veteran's clinical picture is 
complex and features diagnoses of major depression; 
obsessive-compulsive disorder; generalized anxiety disorder; 
and substance abuse, as well as stress-related physiological 
response affecting irritable bowel syndrome.  The Board notes 
that service connection is in effect for irritable bowel 
syndrome with gastritis.  Under these circumstances, an 
examination is required to obtain a medical opinion as to 
whether the veteran's current psychiatric disability is the 
same disability or is in any way related to the 
manifestations of overwhelming stress noted in service or to 
the post-service continuity of symptomatology of major 
depression, and to obtain a more specific diagnosis as to the 
nature of the veteran's psychiatric disability.
 
In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's psychiatric disability since 
1999. Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file in accordance with 38 C.F.R. § 3.159 
(1999).

2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records used as a basis to award 
disability benefits to the veteran.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature, severity, 
and etiology of his psychiatric 
disability. The examiner should also 
review the service medical records and 
post-service medical records and offer 
opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's current 
psychiatric disability is related to 
manifestations of overwhelming 
stress noted in service or to the 
post-service continuity of 
symptomatology of major depression, 
first diagnosed in September 1989;

b.  Whether it is at least as likely 
as not that the veteran's current 
psychiatric disability is 
proximately due to or the result of 
the service-connected irritable 
bowel syndrome with gastritis; and

c.  Whether it is at least as likely 
as not that the veteran's current 
psychiatric disability is a result 
of the veteran's own willful 
misconduct or abuse of alcohol or 
drugs.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for a psychiatric disability, taking into 
consideration provisions of 38 C.F.R. 
§ 3.307(d). If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals


 



